Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is the first action on the merits for application 16/320274.  Claims 1-18 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



1, 3, 4, 6, and 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by GAO (WO 2016/065501).

Regarding Claim 1, GAO teaches A transmission for a drivetrain of a motor vehicle, the transmission comprising: a shaft section (1); a torque measurement device mounted on the shaft section, the torque measurement device (14)(16)(8) being configured to measure a torque applied to said shaft section; and an electronics unit (15) connected to the torque measurement device that is housed radially inside the shaft section.

Regarding Claim 3, GAO teaches wherein the electronics unit (15) is mounted on a radial inner circumferential surface of the shaft section (1).

Regarding Claim 4, GAO teaches wherein the torque measurement device (14)(16)(8) is mounted on a radial outer side of the shaft section and is connected electrically to the electronics unit (15).

Regarding Claim 6, GAO teaches wherein the shaft section (1) is a tubular component that is locked in rotation with a gear shaft.

Regarding Claim 10, GAO does not teach further a drivetrain for a motor vehicle comprising the transmission according to Claim 1 (Fig. 5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over GAO (WO 2016/065501) in view of MOTT (EP 0228199).

 Regarding Claim 5, GAO does not teach wherein the torque measurement device includes a strain measurement layer.
MOTT teaches wherein the torque measurement device (26) includes a strain measurement layer (62).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the torque measurement device in GAO so it uses the strain measurement layer in MOTT as a matter of design choice to effectively sense torque on a component. 

Regarding Claim 8, GAO does not teach further comprising a data transmission unit arranged between a housing of the transmission and the shaft section that can rotate relative to the housing and is connected to the electronics unit.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the torque measurement device in GAO so it uses the data transmission unit in MOTT as a matter of design choice to allow the stress data to be sent to a non-rotating receiving computer. 

Regarding Claim 11, GAO does not teach wherein the electronics unit includes evaluation electronics configured to convert a measurement signal detected by the torque measurement device and corresponding to a torque applied to the shaft section into a data transmission signal that is adapted to be transmitted.
MOTT teaches wherein the electronics unit (701) includes evaluation electronics configured to convert a measurement signal detected by the torque measurement device and corresponding to a torque applied to the shaft section into a data transmission signal that is adapted to be transmitted.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the torque measurement device in GAO so it uses the electronics in MOTT as a matter of design choice so the computer can analyze the data received by the torque measurement device. 



Allowable Subject Matter
Claims 13-18 are allowed.
The prior art does not teach or suggest a continuously variable transmission for a drivetrain of a motor vehicle, the transmission comprising: a shaft section; a torque sensor mounted on the shaft section, the torque sensor being configured to measure a torque apphed to said shaft section; and an electronics unit housed radially inside the shaft section and that receives a signal from the torque sensor and is adapted to output a data transmission signal that represents a measured torque in Claim 13.

Claims 2, 7, 9, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the transmission is a continuously variable transmission and further comprises a drive plate pair and a driven plate pair, and an endless traction mechanism that actively interconnects the drive plate pair and the driven plate pair, and the shaft section is locked in rotation with one of the plates of the drive plate pair with the other elements in Claim 2.
The prior art does not teach or suggest wherein the shaft section is tubular and has a first tooth section that engages locked in rotation with first mating teeth on one of the plates with the other elements in Claim 7.
The prior art does not teach or suggest wherein the data transmission unit comprises a bearing configured for transmitting data with the other elements in Claim 9.

The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654